Bailey, J. In this case Haskell, Brown & Company brought suit by attachment against William Mellors and William Mellors, Jr., and caused the First National Bank of Michigan City and others to be summoned as garnishees. The answers of the garnishees having been traversed, a trial was had upon the issues thus formed before the court, a jury being waived, resulting in a finding and judgment against the garnishees. Ho questions of law were raised at the trial, and the only contention now is, that the evidence fails to support the finding and judgment. We are of the opinion that the question thus presented is not open to consideration here, owing to the fact that the bill of exceptions does not purport to contain all the evidence. Under .such circumstances, it will be presumed that there was sufficient evidence before the court to ■warrant teh judgment. There are certain recitals in the bill of exceptions which counsel for the appellant insists are sufficient to show that all the evidence is preserved. We think otherwise. The’ bill recites that on the trial of the issues between the plaintiffs and the said garnishees “ there was given in evidence, on behalf of said interpleader, the following deposition of Walter Tail, together with the exhibits therein mentioned, which deposition was alsd considered by the court in the issues between the said plaintiffs and the said garnishees.” After the copy of the deposition and exhibits, it again recited as follows: “ The plaintiffs offer in evidence in support of their side of the issues in this case, the following deposition of William Blinks and William 37. Mellors, and also the statutes of the State of Indiana, in words and figures following.” The documents thus offered are inserted, and that the bill recites that “ the plaintiffs also offered in evidence the deed of assignment under the laws of Indiana, from the defendants to William Blinks, which deed is as follows.” After the copy of said deed is the following: “It was conceded on the trial that the plaintiffs were residents of the State of Illinois when this suit was begun and still are; and thereupon the court announced that his finding was against the interpleader and garnishees.” These are all of the recitals in the bill of exceptions bearing upon the question. We are unable to perceive how a legal conclusion can follow from these recitals that all the evidence heard on the trial is preserved in the record. It should be remembered that the bill of exceptions is the pleading of the party alleging errors, and like all other pleadings it is to be construed most strongly against the pleader. It is suggested that the word “ thereupon ” should be construed as meaning “ upon the foregoing evidence,” so as to make the case analogous to Reed v. Bradley, 17 Ill. 321. Such, however, is not the usual signification which the rule of interpretation above referred to, should give it. “Thereupon” is an adverb signifying, according to Webster, “immediately,” “at once,” “without delay,” and it is in that sense that it would ordinarily be understood in the connection in which it is here used. To say the least, it fails to give to the bill of exceptions that degree of certainty which the rules of pleading require. The judgment will be affirmed. Judgment affirmed.